McAdam, J.
The owner of realty may, by a grant of the land, and assignment of rent due, confer upon his *354•grantee all the rights and remedies in respect to the land which he would have had if the grant and assignment had not been made. When these rights unite in one and the same person, he is put in the place of the grantor.
The grantee in such a case could recover all in a single action, and why not in a summary proceeding? The right of action and of possession are in the present landlords, and it would defeat the purpose of the law to deny them any of the remedies furnished for their enforcement and protection. The petition states all the facts, and sufficiently confers jurisdiction (see 2 R. S. 6 ed. 1128, § 20). Motion to dismiss denied.
See Code, § 2235; McAdam Landl. & T. 2 ed. 388 et seq.; and People v. Stuyvesant, 1 Hun, 102.